                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF IOWA
                                   CEDAR RAPIDS DIVISION



UNITED STATES OF AMERICA,

               Plaintiff,                               No. 21-CV-00008

v.                                                      BRIEF IN SUPPORT OF THINK SAFE,
                                                        INC.’S UNOPPOSED MOTION TO
US FED GROUP, LLC, also known as                        INTERVENE
“United States Fed Group, LLC Treasury
Department,” also known as “US FED
Treasury Department,” also known as
“United States FED Group,” also known as
“US Fed Group,” also known as “United
States FED Group,” also known as “United
States FED Group Consortium Syndicate,”
also known as “US FED Group Business
Solutions,” TRADE-BACKED EQUITY
LLC, and ALEX ST. JAMES RAILEY
CISCO, also known as “Alex St. James,”
also known as “William Sir Knight Alex-St.
James,”

               Defendants.

                     THINK SAFE, INC.’S BRIEF IN SUPPORT OF ITS
                        UNOPPOSED MOTION TO INTERVENE

         Non-party Think Safe Inc. (“Think Safe”) hereby moves, under Rule 24(a) and

alternatively under Rule 24(b) of the Federal Rules of Civil Procedure, for this Court to enter an

order allowing Think Safe to intervene in this action for the purpose of establishing and protecting

its interest in the assets at issue in this action. Specifically, the defendants in this action

participated in a fraudulent scheme with other non-parties to this action, that ultimately defrauded

Think Safe of $2,432,250. In support of its Motion and this accompanying Brief Think Safe

attaches, as Exhibit A, a declaration of Paula Wickham, President of Think Safe, Inc.




124937272.1
I.       Background

         Think Safe, Inc. is a manufacturer, developer, and leading integrator in the first aid

industry, and headquartered in Cedar Rapids, Iowa. (Declaration of Paula Wickham attached as

Exhibit A at ¶3). Throughout the COVID-19 pandemic, Think Safe has been a valuable and reliable

supplier of personal protective equipment and other vital medical materials to hospitals and other

health care providers. (Id.). As demand for PPE exploded during the COVID-19 pandemic, and

Think Safe’s traditional suppliers proved unable to meet the substantial needs of its customers, it

began exploring new supplier relationships with the assistance of its longtime and trusted broker.

(Id. at ¶ 4).

         Through that broker’s connections, Think Safe was eventually introduced to Varun Datta

and Saransh “Sam” Sharma. (Id. at 5). Datta and Sharma are members of Datta Holdings, LLC,

which is located in Boca Raton, Florida. (Id. at 6). Datta and Sharma represented themselves and

Datta Holdings as experienced sellers of PPE and medical supplies, and that Datta Holdings had

access to a substantial allocation of verified 3M 1860 N95 Respirators that were held in

government-bonded warehouses and ready to deliver within a brief time frame. (Id. at 8).

         In reliance on Datta and Sharma’s representations and assurances, on or about October 16,

2020, Think Safe entered into an agreement to purchase 1 million 3M 1860 N95 Respirators from

Datta Holdings, which Datta and Sharma assured Think Safe were ready for immediate delivery

from its supplier, a company out of Washington, D.C. named US Fed Group. (Id. at ¶9-11); (Doc.

No. 1, Declaration of Kent Moore ¶10). Think Safe performed its obligations under the agreement,

and transferred $3,025,000 to an escrow account located in Clearwater, Florida. (Doc. No. 1,

Declaration of Kent Moore ¶14); (Declaration of Paula Wickham at ¶10). Despite Datta and

Sharma’s repeated promises and assurances, the respirators were never delivered. (Doc. No. 1,

Declaration of Kent Moore ¶16).

                                                 2
124937272.1
         Agent Kent G. Moore conducted an investigation into this matter, (Doc. No. 1, Declaration

of Kent Moore ¶1), and on January 22, 2021, the Plaintiff, United States of America, filed a

Complaint pursuant to 18 U.S.C. § 1345, against the Defendants in this action, alleging that the

Defendants engaged in a scheme to defraud Think Safe of assets in the amount of $2,432,250,

currently held in the Citibank account ending in 5183. The Plaintiff also filed a Motion for a

Temporary Restraining Order and Preliminary Injunctive Relief to restrain the Defendants and

their financial institution from taking any action with respect to the funds in the account. The Court

granted the temporary restraining order and ordered the Defendants to show cause why they should

not be restrained and enjoined at a hearing scheduled for Tuesday, February 9, 2021, at 2:00 PM

CST.

II.      Argument

         Federal Rule of Civil Procedure 24 allows a party to intervene in two ways: (i) as of right,

under Rule 24(a), or (ii) with permission, under Rule 24(b). Think Safe seeks to intervene under

Rule 24(a) or, alternatively, under Rule 24(b). Each basis for intervention is addressed in turn

below.

         A.     Intervention as of right authorizes Think Safe to intervene in this action to
                defend its interests in the funds fraudulently obtained by the Defendants.

         Under Federal Rule of Civil Procedure 24(a)(2), “a court must permit anyone to intervene

who: (1) files a timely motion to intervene; (2) ‘claims an interest relating to the property or

transaction that is the subject of the action’; (3) is situated so that disposing of the action may, as

a practical matter, impair or impede the movant’s ability to protect that interest; and (4) is not

adequately represented by the existing parties.” Nat’l Parks Conservation Ass’n v. U.S. EPA, 759

F.3d 969, 975 (8th Cir. 2014) (quoting Fed. R. Civ. P. 24(a)(2) and citing South Dakota ex rel.

Barnett v. United States Dep’t of Interior, 317 F.3d 783, 785 (8th Cir. 2003)). “Rule 24 should be


                                                  3
124937272.1
construed liberally, with all ‘doubts resolved in favor of the proposed intervenor.’” Nat’l Parks

Conservation Ass’n, 759 F.3d at 974 (quoting Turn Key Gaming, Inc. v. Oglala Sioux Tribe, 164

F.3d 1080, 1081 (8th Cir. 1999)). “Under [Rule] 24(a) an intervenor of right is one who claims an

interest in the disputed property or transaction when the dispute puts at risk the intervenor’s ability

to protect that interest.” Sweeney v. Athens Reg’l Med. Ctr., 917 F.2d 1560, 1565 (11th Cir. 1990).

Think Safe satisfies the four requirements for intervention as of right.

         First, Think Safe’s Motion to Intervene is timely. Whether a motion to intervene is timely

is determined by considering all the circumstances of the case. United States v. Union Elec. Co.,

64 F.3d 1152, 1159 (8th Cir.1995). “In determining timeliness, three factors that bear particular

consideration are the reason for any delay by the proposed intervenor in seeking intervention, how

far the litigation has progressed before the motion to intervene is filed, and how much prejudice

the delay in seeking intervention may cause to other parties if intervention is allowed.” Id. Here,

intervention is timely because it is sought as soon as practicable after this action was unsealed on

February 2, 2021, and three days prior to the hearing on the Court’s Order to Show Cause, which

is scheduled for Tuesday, February 9, 2021, at 1:00 PM CST. Think Safe has not unduly delayed

filing its Motion and Think Safe’s intervention will not prejudice existing parties. See United

States v. Union Elec. Co., 64 F.3d 1152, 1159 (8th Cir.1995) (“The question for determining the

timeliness of the motion to intervene is whether existing parties may be prejudiced by the delay in

moving to intervene . . . .”). Moreover, the Plaintiff in this action, the United States of America,

does not oppose Think Safe’s intervention.

         Second, Think Safe has a definite interest in the property or transaction that is the subject

of this action. The Plaintiff’s Complaint focuses on the fraudulent scheme engaged in by the

Defendants that ultimately deprived Think Safe of funds in the amount of $2,432,250. As



                                                  4
124937272.1
explained in the Complaint, and supported by Declarations of Agent Kent G. Moore and Paula

Wickham, those funds were transferred by Think Safe into an account owned by US Fed Group in

furtherance of a transaction for personal protective equipment that ultimately turned out to be

fraudulent on the part of US Fed Group. Those funds were subsequently transferred to the Citibank

account ending in 5183. The greatest portion of those funds—$2,389,045.43—remains in the same

account and are directly traceable to Think Safe, as confirmed in the Declaration of Agent Kent.

G. Moore.

         Third, because Think Safe has a clear and direct interest in the property that is the subject

of this action, it is so situated that disposition of the action, as a practical matter, may impede or

impair Think Safe’s ability to protect that interest. A proposed intervenor must show that

disposition of the lawsuit “may as a practical matter impair or impede” the ability of the intervenor

to protect its interest. See Reimer & Koger Assocs. Inc., 60 F.3d 1304, 1307 (8th Cir. 1995)

(quoting Fed. R. Civ. P. 24(a)(2)).

         Here, disposition of this lawsuit—particularly in favor of the Defendants—would

substantially impede or impair the ability of Think Safe to recover the funds fraudulently obtained

by the Defendants to this action. Think Safe intends to assert a number of cognizable claims

against the Defendants and other individuals and entities not party to this action, including, but not

limited to breach of contract, fraud, and conversion. Accordingly, it is necessary for Think Safe

to intervene to ensure that its rights and interests in the property at issue, as well as any related

claims, are asserted and protected at every state of litigation going forward.

         Finally, Think Safe’s interests are not adequately represented by the existing parties to the

suit. A proposed intervenor typically need only “carry a ‘minimal’ burden of showing that their




                                                  5
124937272.1
interests are inadequately represented by the existing parties” Mille Lacs Band of Chippewa

Indians v. Minn., 989 F.2d 994, 999 (8th Cir. 1993).

         Here, no existing party adequately represents Think Safe’s interests.           In fact, the

Defendants are clearly adverse to Think Safe’s interests. In this action, the Plaintiff seeks to enjoin

and restrain the Defendants from taking any further action with respect to the funds currently held

in the Citibank account ending in 5183 for the purpose of preventing further violation of 18 U.S.C.

§ 1343 (Wire Fraud), and to further enjoin the alienation and disposition of the property obtained

by the Defendants in their fraudulent scheme. To the extent that Think Safe’s interests diverge

from the Plaintiff’s, including but not limited to the preservation of any legal rights or claims that

Think Safe may possess against the Defendants, it is essential that Think Safe intervene to ensure

that those interests are adequately protected.

         In summary, because Think Safe satisfies the requirements under Rule 24(a)(2), this Court

should enter an order allowing Think Safe to intervene as of right.

         B.     Permissive intervention also allows Think Safe to intervene because it has
                claims that share with the main action a common question of law and fact.

         Alternatively, in the event the Court denies Think Safe to intervene under Rule 24(a), the

Court should exercise its discretion to allow Think Safe to intervene under Rule 24(b). “On timely

motion” under Rule 24(b), “the court may permit anyone to intervene who . . . has a claim or

defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). “In exercising its discretion” to grant permissive intervention, “the court must

consider whether the intervention will unduly delay or prejudice the adjudication of the original

parties’ rights.” Fed. R. Civ. P. 24(b)(3).

         To begin with, and as noted above, Think Safe’s Motion to Intervene is timely. Think Safe

seeks to intervene having only just recently been advised of the existence of this action being


                                                  6
124937272.1
permitted to file a motion once it was unsealed on February 2, 2021. In promptly seeking to

intervene, Think Safe aims to ensure that it is able to assert and protect its rights to the funds held

in the Citibank account ending in 5183. That challenge shares several common questions of law

and fact with the Plaintiff’s claims to enjoin the Defendants from taking any actions with respect

to those fraudulently obtained funds. Moreover, Think Safe’s request to intervene in this action

will not “unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ.

P. 24(b)(3). The Plaintiff, in fact, consents to Think Safe’s Motion to Intervene.

          In summary, because Think Safe satisfies the requirements under Rule 24(b)(1)(B) and

because Plaintiff consents to Think Safe’s Motion to Intervene, the Court should permit Think

Safe to intervene in this action if the Court otherwise does not allow intervention as of right.

III.      Conclusion

          For the reasons stated herein, this Court should grant Think Safe’s Motion to Intervene and

should enter an order allowing Think Safe to intervene, as of right, for the purpose of protecting

its interests in the property and claims at issue in this action. Alternatively, this Court should grant

Think Safe’s Motion to Intervene and should enter an order allowing Think Safe to intervene

through permissive intervention.



       Dated: February 5, 2021                     SIMMONS PERRINE MOYER BERGMAN PLC




                                                       Erin R. Nathan         AT0009092
                                                       Simmons Perrine Moyer Bergman PLC
                                                       115 Third Street, S.E., Suite 1200
                                                       Cedar Rapids, IA 52401-1266
                                                       Telephone: (319) 366-7641
                                                       Facsimile: (319) 366-1917
                                                       Email: enathan@spmblaw.com


                                                   7
124937272.1
                  /s/    Charles M. Rosenberg
                  Charles M. Rosenberg (Admission Pending)
                  crosenberg@carltonfields.com
                  CARLTON FIELDS, P.A.
                  2 MiamiCentral
                  700 N.W. 1st Ave, Suite 1200
                  Miami, FL 33136
                  Telephone: (305) 530-0050
                  Facsimile: (305) 530-0055

                  ATTORNEYS FOR INTERVENOR




              8
124937272.1
